Citation Nr: 0318188	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 30 percent evaluation for it, effective July 
1996.  The veteran disagreed with the assigned rating.  Based 
on the receipt of additional evidence, in April 2000, a 
hearing officer assigned a 50 percent evaluation for PTSD, 
effective July 1996.  

The record discloses that a Decision Review Officer denied 
the veteran's claim for a total rating based on individual 
unemployability due to service-connected disability in a 
January 2002 decision.  Since the representative's statement 
of June 2003 is the first indication that the veteran 
disagrees with this determination, this notice of 
disagreement is moot in light of the determination reached in 
this decision.  Accordingly, this decision is limited to the 
issue noted on the preceding page.

In a statement received in April 2002, the veteran withdrew 
his request for a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by severe anxiety and 
depression, panic attacks and social isolation; it is 
productive of total occupational and social impairment.

2.  The veteran's PTSD prevents him from obtaining or 
retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (as in effect prior to November 
7, 1996), as amended by 38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective on November 7, 1996); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  A statement of the case, and 
a supplemental statement of the case, apprised the appellant 
of the law applicable in adjudicating the appeal.  Although 
it does not appear that the veteran has been apprised of the 
pertinent provisions of the VCAA, in light of the decision in 
this case, no prejudice to the veteran will result, and the 
Board may proceed with adjudication of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The veteran was afforded a psychiatric examination by the VA 
in September 1996.  He reported that he had dreams and 
nightmares of the traumatic events he witnessed in Vietnam, 
and that, at those times, he sweats profusely and has chills.  
He claimed that he dreamed of people getting shot.  He 
asserted that his mood was down in the dumps.  He related 
that he felt depressed and occasionally had mood swings.  He 
had reportedly thought of suicide in the past, but recently 
described a more positive attitude.  He maintained that he 
was a social isolate, except for outings with his son.  On 
examination, the veteran's clothing was rumpled and his scalp 
hair and dress appeared disheveled.  He was devoid of facial 
expression, and delivered his responses and narrative in a 
sad, low-keyed monotonous manner, indicative of a depressed 
mood.  The diagnosis was PTSD, manifested by nightmares, 
suicidal ideation, flashbacks and social isolation.  The 
Global Assessment of Functioning score was 40.

VA outpatient treatment records dated in 1996 and 1997 have 
been associated with the claims folder.  In May 1996, the 
veteran reported difficulty in controlling his anger and that 
he had a poor relationship with his wife and son.  He 
described frequent dreams of events in Vietnam.  On mental 
status evaluation, he was noted to be neatly dressed.  He was 
anxious and appeared to become emotional when he talked about 
Vietnam.  His affect was somewhat depressed.  He denied 
hearing voices.  The assessment was that the veteran had some 
PTSD symptoms, with an unstable work history and poor 
relationship issues.  Some depression was also noted.  He 
spoke of nightmares in July 1996, following a plane crash and 
a bombing.  The veteran said he had flashbacks, but that he 
was learning to avoid them.  When he was seen in January 
1997, the veteran stated that he had problems sleeping and 
that he would wake up and be afraid to sleep.  He alleged 
that he experienced intrusive thoughts of Vietnam and that 
this affected his sleep.  He noted that he felt very anxious.  

The veteran was afforded a VA psychological assessment in 
March 1997.  Following the testing, the diagnostic impression 
was that the veteran's presenting problems, history and 
psychological test data suggested the presence of PTSD.  It 
was also noted that he had an adjustment reaction with 
depression and anxiety features.

Private medical records disclose that the veteran was seen in 
July l998 and presented with symptoms of anxiety and 
depression.  He stated that he was not sleeping, and that he 
was bothered by insomnia and interrupted sleep.  He asserted 
that he was isolating and easily startled by loud noises.  He 
felt overwhelmed.  He claimed that he avoided crowds and felt 
as if he was turning into a recluse.  He described problems 
with panic and anxiety, sometimes being incoherent, and/or 
having problems with confusion and indecisiveness.  The 
impression was that the veteran had several symptoms of major 
depression, including sleep disturbance, confusion, isolating 
behaviors, appetite disturbance feeling overwhelmed, anxiety 
and hopelessness.  The Global Assessment of Functioning score 
was 50.

VA outpatient treatment records dated in 1998 have been 
associated with the claims folder.  The veteran reported in 
June 1998 that he was having flashbacks and nightmares of 
Vietnam two to three times weekly.  He described similar 
symptoms when seen later that month.  He claimed that his 
anxiety level was rather high.  It was noted that he was 
under stress.  In September 1998, he maintained that he was 
still having nightmares, flashbacks, anxiety and panic 
attacks.  When he was seen in November 1998, the veteran 
appeared to be dressed appropriately, but his mood was 
depressed.  He reported that he was experiencing some memory 
problems.  He claimed that he was becoming increasingly 
irritable.  He also noted some sleep problems. 

A VA psychiatric examination was conducted in February 1999.  
The veteran reported that he saw a therapist twice a month, 
or as needed, and a psychiatrist once a month.  He asserted 
that he had a lot of nightmares and flashbacks of his Vietnam 
experiences.  A mental status evaluation revealed that the 
veteran dressed appropriately and that he was alert and 
oriented to all three spheres.  His speech was free flowing 
and was relevant and logical, and his conversation was goal 
oriented.  There was no impairment of any thought processes 
and communication was good.  There were no delusions or 
hallucinations.  The veteran talked of depression, and stated 
that his life situation triggered his flashbacks, nightmares 
and dreams.  He said that he was tired of feeling bad.  He 
denied any suicidal or homicidal ideas.   He had the ability 
to maintain his personal hygiene and grooming, as well as 
take care of his basic needs.  He related that he had 
problems with his memory and concentration.  He also 
described disturbed speech.  The diagnoses were PTSD, as 
evidenced by flashbacks, nightmares, dreams, avoidance of 
people and startle reflexes, and depression.  

The veteran was seen by a private psychologist in July 1999.  
The examiner noted that she reviewed various records, 
including the VA examination of September 1996, and other 
medical records.  The veteran described having intrusive and 
involuntary thoughts regarding Vietnam, at least four days 
per week.  Every night, he stated that he had a militaristic 
type dream or nightmare or he would wake up sweating, 
frightened or with his heart racing.  He experienced five to 
six flashbacks per month.  He maintained that he had felt 
alienated and different since his return from service.  He 
claimed that he was hypervigilant.  The psychologist 
concluded that the veteran was experiencing severe 
symptomatology related to his "service-connected problem."  
Based on her review of the voluminous record, it was her 
opinion that the veteran was not a viable rehabilitation 
candidate and that he would be unable to sustain substantial, 
gainful work activity at any skill or exertional level due to 
the severe symptomatology he experienced.  She stated that he 
had difficulty with figures of authority, relating to others 
and being able to handle work stress.  The Global Assessment 
of Functioning score was 38.

The veteran was again afforded a psychiatric examination by 
the VA in August 1999.  It was noted that the veteran's 
clothing was moderately soiled.  He said that he did not get 
involved in any community social activities other than 
occasionally attending church.  He described himself as a 
loner.  He complained of nightmares flashbacks and having 
feelings of hopelessness and uselessness.  On mental status 
evaluation, the veteran appeared sad and depressed, 
manifesting an expressionless facies, and expressing a 
hopeless, gloomy attitude.  His speech was of low volume and 
rate, but coherent.  His thoughts were organized and goal 
directed, with no hallucinations or delusions, and no bizarre 
behavior was observed.  It was somewhat difficult to gain the 
veteran's attention.  His concentration was impaired, but he 
was correctly oriented.  The examiner noted that the 
veteran's shirt had what appeared to be food stains.  The 
diagnosis was PTSD.  The Global Assessment of Functioning 
score was 50, and the examiner indicated that this only 
referred to psychological, social and occupational functions, 
and did not include impairments due to physical or 
environmental limitations.

In January 2001, the psychologist who prepared the July 1999 
report provided a reevaluation of the veteran's condition.  
She related that the veteran continued to have frequent 
intrusive and involuntary thoughts regarding his Vietnam 
experiences.  He was very isolated, very vigilant and highly 
anxious.  The examiner concluded that the veteran continued 
to experience severe symptomatology related to his "service-
connected experience."  Based on her re-review of the 
voluminous record, and a second interview with the veteran, 
she concluded that the veteran was not a viable 
rehabilitation candidate, and that he would not be able to 
sustain substantial, gainful work activity at any skill or 
exertional level due to the severe symptomatology of his PTSD 
alone.  The Global Assessment of Functioning score was 38.

In a statement from the Social Security Administration dated 
in January 2001, it was indicated that the evidence showed 
that the veteran's mental impairment had been severe enough 
to prevent him from working since August 1999.

VA outpatient treatment records dated from 1999 to 2002 have 
been associated with the claims folder.  These records 
reflect ongoing complaints including nightmares, insomnia, 
flashbacks, problems sleeping and difficulty with anger 
control.  The Global Assessment of Functioning scores ranged 
from 60 in June 1999 to 34 in May 2000.

The veteran was hospitalized by the VA from February to March 
2002.  He complained of being depressed, anxious and having 
problems controlling his anger.  On mental status evaluation, 
the veteran was alert and oriented times three.  He was 
neatly attired.  His speech was of a normal rate, rhythm and 
volume, but in a monotone.  His affect was somber and his 
mood was mildly depressed.  His long-term memory appeared 
intact, but his short-term memory was impaired.  His insight 
and judgment were good to fair.  He denied having suicidal or 
homicidal ideations.  The pertinent diagnosis was PTSD.  The 
current Global Assessment of Functioning score was 36, and 
the highest in the previous year was 38.  

The veteran was again hospitalized by the VA in March 2003.  
His complaints included that he was depressed, anxious, 
paranoid and that he isolated himself.  He also reported 
sleep problems, nightmares, night sweats and problems 
controlling his anger.  He stated that he was hypervigilant 
and that he was having visual hallucinations.  Following a 
mental status evaluation, the pertinent diagnosis was PTSD.  
The current and past year Global Assessment of Functioning 
scores were 36/38.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The relevant schedular criteria with respect to psychiatric 
disorders changed during the veteran's appeal.  The change 
was effective on November 7, 1996.

Prior to November 7, 1996, the Schedule for Rating 
Disabilities read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.

Effective November 7, 1996, the pertinent provisions of the 
Schedule for Rating Disabilities now reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

The United States Court of Appeals for Veterans Claims 
(Court) has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply . . . ."  The Board has therefore 
considered both versions of the VA Schedule for Rating 
Disabilities in light of Karnas, in adjudicating this appeal, 
as appropriate.  

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97.  The Board finds that the former and 
revised rating criteria are equally favorable to the veteran.

The Board has also considered whether consideration of all 
the schedular criteria without first referring the matter to 
the RO would be in violation of the Court's holding in 
Bernard, 4 Vet. App. 384.  In essence, Bernard held that the 
Board could not adjudicate questions which had not been first 
decided by the RO.  In deciding whether adjudication is 
permissible, the Board must first determine whether an 
appellant would be prejudiced by such action.  See VAOPGCPREC 
16-92; Bernard, 4 Vet. App. at 394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under either 
criteria which have been in effect during the pendency of the 
veteran's appeal, because, as noted above, the former and 
revised rating criteria are equally favorable to the veteran.  
The Board cannot identify any harm to the veteran caused by 
such consideration.

A review of the record establishes that the veteran has 
essentially remained under continuous treatment for his 
symptoms of PTSD.  As early as May 1996, he was noted to have 
an unstable work history.  Moreover, when examined by the VA 
in September 1996, he was disheveled, and his PTSD was 
manifested by nightmares, suicidal ideation, flashbacks and 
social isolation.  The Global Assessment of Functioning score 
at that time was 40.  The Board acknowledges that the VA 
outpatient treatment records reflect Global Assessment of 
Functioning scores ranging from 50-60 in 1998 and 1999.  More 
recently, following VA hospitalizations in both 2002 and 
2003, the current Global Assessment of Functioning score was 
36.  He was found to have visual hallucinations on the March 
2003 VA hospitalization.  

It is significant to point out, moreover, that a private 
psychologist concluded in July 1999 and again in January 2001 
that the veteran's symptoms of PTSD were severe, and that 
they prevented him from working.  She assigned a Global 
Assessment of Functioning score of 38.  In addition, the 
Board observes that the Social Security Administration report 
from January 2001 shows that his mental impairment was 
sufficient to prevent the veteran from working.  Thus, there 
is a demonstrable inability to obtain or retain employment.  
And, on balance, the evidence of record also suggests that 
the clinical signs and manifestations of the veteran's PTSD 
are productive of total occupational and social impairment.  
Therefore, in light of the foregoing, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that the record reasonably supports a finding that a 100 
percent schedular evaluation is warranted for his service-
connected PTSD under the criteria of Diagnostic Code 9411 
which were in effect both prior to, and on November 7, 1996.  


ORDER

An initial evaluation of 100 percent for PTSD is granted, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

